Citation Nr: 0405085	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-06 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1969 to 
November 1970, including a tour in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted the veteran's claim for service 
connection for diabetes mellitus associated with herbicide 
exposure (Agent Orange) and assigned a 20 percent evaluation.

In a December 2002 notice of disagreement (NOD), the veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Also in that NOD, and in a 
statement in support of claim (VA Form 21-4138) that same 
month, the veteran listed some additional disorders that he 
attributed to his diabetes, such as the cracking of the skin 
on his feet, high blood pressure, and dizzy spells.

In February 2003, after granting an earlier effective date of 
May 8, 2001 (the effective date of the regulation that added 
diabetes mellitus to the herbicide presumptive list), the RO 
addressed the veteran's statements in his NOD.  The RO stated 
that he should be advised that service connection is not 
warranted for symptomology of diabetes and that if he 
believed he had a chronic disorder secondary to his diabetes, 
he should file a claim for secondary service connection along 
with medical evidence showing the existence of any such 
disorder and its connection to his diabetes.  The RO 
concluded by stating that no specific action would be taken 
until a specific claim for a specific disorder was received.

At his hearing before a Veterans Law Judge (VLJ) of the 
Board, the veteran said he was not working because of his 
diabetes (p. 5).  He also indicated that he was submitting 
additional evidence to the VLJ.  That additional evidence 
included an undated letter from Dr. T. Graziano indicating 
that, in addition to treating the veteran for diabetes, he 
was also under Dr. Graziano's care for essential 
hypertension, hyperlipidemia with persistently low HDL, 
peripheral vascular disease with distal small vessel disease, 
and osteoarthritis of the spine.  Dr. Graziano expressed the 
opinion that these disorders could be due to Agent Orange 
exposure.  He also noted that he had discussed with the 
veteran porphyria cutanea tarda and chloracne, both of which 
Dr. Graziano speculated could also be due to Agent Orange 
exposure.  Dr. Graziano also expressed his opinion that the 
veteran has moderate/severe post-traumatic stress disorder 
(PTSD).  Dr. Graziano also listed thirty-four symptoms 
possibly related to these disorders, as well as statements of 
the veteran describing his experience in Vietnam and 
subsequent behavior that relate to his PTSD.  There was also 
a June 2003 letter from Dr. Graziano similarly listing 
additional disorders and symptoms, as well as medications the 
veteran was taking for them.

In his VA Form 9, and during his hearing, the veteran 
indicated he was appealing only the initial 20 percent 
evaluation for his diabetes.  The disorders noted by him and 
his physician - other than his diabetes - have not been 
adjudicated by the RO.  To the extent these disorders are not 
related to his diabetes, they are distinct from his present 
claims and not inextricably intertwined with them.  See, 
e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Thus, 
they are referred to the RO for all appropriate development 
and consideration.


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim and of whose responsibility-his or 
VA's, it was for obtaining the supporting evidence.  
Moreover, it was conveyed to him that he should provide any 
evidence in his possession pertaining to the claim, and all 
available evidence relevant to the claim has been received. 

2.  The veteran's diabetes mellitus requires a restricted 
diet, and he has regulated some of his activities, but he 
does not require insulin.



CONCLUSION OF LAW

The criteria are not met for an initial rating in excess of 
20 percent for diabetes mellitus.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.119 Diagnostic Code 
7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2003); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 11 (Jan. 13, 2004), the United States 
Court of Appeals for Veterans Claims (Court) revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that VCAA notice must be provided to a 
claimant before an initial unfavorable decision by the agency 
of original jurisdiction (AOJ) on the claim.  Id. at *24 - 
*29.  The Court also reiterated the required content of such 
notice, specifying that, in addition to the requirements 
listed in Charles and Quartuccio, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  Id. at *30 (quoting 
38 C.F.R. § 3.159(b)(1) (2003))

In the present case, the veteran filed his claim for service 
connection for diabetes mellitus in August 2001.  The RO's 
first communication to him was its October 2001 letter 
indicating receipt of his claim and informing him of the 
VCAA.  The RO did not issue its rating decision until some 
two months later, in December 2001, and subsequently issued 
its statement of the case (SOC) in February 2003 listing the 
VCAA's implementing regulations.  The VCAA letter explained 
what VA was required to do under the VCAA and the process by 
which this assistance would take place.  The RO also 
explained the types of evidence necessary to support the 
claim, and the respective responsibilities of the RO and the 
veteran in obtaining supporting evidence.  The RO 
specifically listed the following types of records the 
veteran should submit:  those commenting on the onset and 
diagnosis of the diabetes, the treatment modalities, any 
episodes of ketoacidosis or hypoglycemic reactions, or 
hospitalizations, and any complications.  At the hearing, the 
VLJ explained the duties to notify and assist and asked the 
veteran if there was any other evidence that would support 
his claim (p. 8).  He replied that, aside from the evidence 
he was submitting to the VLJ at the hearing, there should not 
be anything (p. 8).

Thus, the VCAA letter informed the veteran of the evidence 
and information necessary to substantiate his claim, the 
evidence and information that he should submit personally, 
and the assistance that VA would provide in obtaining 
evidence and information in support of his claim, if 
identified.  He also was advised of the various kinds of 
evidence that he could submit in support of his claim.  
Therefore, the Board is satisfied the RO has complied with 
the preliminary notification requirements of the VCAA and the 
implementing regulations.  Quartuccio, 16 Vet. App. at 187.

Moreover, the VCAA letter and the VLJ's statements at the 
hearing were sufficient to comply with the Court's directives 
in Pelegrini as to both the substance and timing of providing 
VCAA notice to the veteran.  The VCAA letter preceded the 
initial unfavorable AOJ decision on the claim, and, indeed, 
preceded any other action taken by the AOJ (i.e., the RO).  
Moreover, the letter provided the information specified by 
Quartuccio and, in its comprehensive and case specific 
listing of the types of evidence the veteran could provide, 
met Pelegrini's directive to tell the veteran to "give us 
everything you've got pertaining to your claim," even though 
the letter did not use such language.  See Pelegrini, 2004 
U.S. App. Vet. Claims LEXIS at *30.  In any case, the VLJ's 
statements at the hearing, explaining the VCAA and asking the 
veteran if there was any additional evidence pertaining to 
his claim, and the veteran's response indicating there was 
none, as well as SOCs recitation of the language of VCAA 
implementing regulations, would have rendered any such 
deficiency non-prejudicial.  See Pelegrini, at *28-29 (noting 
VA failure to demonstrate that lack of pre-AOJ decision 
notice was not prejudicial to the appellant); Cf. 38 C.F.R. 
§ 20.1102 (2003) (error or defect in decision by Board 
"which does not affect the merits of the issue or 
substantive right of the appellant will be considered 
harmless and not a basis for vacating or reversing such 
decision"); Conway v. Principi, 2004 U.S. App. LEXIS 115, 
*9 - *13 (requiring Court to take due account of the rule of 
prejudicial error); Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements).

Therefore, the Board is also satisfied the RO has complied 
with the preliminary duty to assist provisions of the VCAA 
and the implementing regulations, as it obtained the 
necessary releases and medical records from the veteran's 
private physician.

Finally, the VCAA letter told the veteran he had 60 days to 
submit evidence before it processed his claim, and that, if 
it did not receive such evidence, it would look only at the 
evidence it already had and might disallow the claim.  On 
December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 
38 U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).

In particular, the Act clarifies that VA may indeed make a 
decision on a claim before the expiration of the one-year 
VCAA notice period.  Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)).  The effective date 
of that provision is November 9, 2000, the date of enactment 
of the VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(c)).  The new law does not 
require VA to send a new notice to claimants.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1) (2003), and there was some confusion about 
whether VA could actually decide claims prior to the 
expiration of the one year period that was provided by 
statute.  See Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003); see also 38 U.S.C.A.§ 5103(b)(1)(2002).  Because 
Congress made the new amendments effective retroactive to the 
date of the VCAA, they effectively overturn, or invalidate, 
the Federal Circuit's holding in PVA.  Moreover, more than a 
year has passed since the May 2001 VCAA letter.  Thus, 
although the veteran's appeal was ongoing during this change 
in the law, no due process violations can arise because of 
PVA concerns or the recent amendments.  Cf. Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will therefore proceed to 
adjudicate the veteran's claim for a higher initial rating 
for diabetes mellitus.




Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Moreover, 38 C.F.R. § 3.321(b)(1) (2003) provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Undersecretary for Benefits or the 
Director of VA's Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing norm 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The rating criteria for diabetes mellitus are found in 38 
C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2003).  A 20 
percent rating is warranted for diabetes mellitus requiring 
insulin and restricted diet, or requiring an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
a restricted diet and regulation of activities.  Diabetes 
requiring insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalization per year, or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, is rated as 60 percent disabling.

The veteran has submitted records from Dr. Graziano showing 
the veteran follows a diabetic diet.  From these records, the 
extent to which he regulates his activities is unclear.  
Under the criteria for a 60 percent rating, regulation of 
activities is described as involving avoidance of strenuous 
occupational and recreational activities.  38 C.F.R. § 4.119, 
DC 7913 (2003).  The veteran indicated at the hearing that he 
cannot work due to his diabetes.  But Dr. Graziano's June 
2003 letter indicates the veteran exercises regularly.  So 
regardless of whether he regulates his activities within the 
meaning of DC 7913, he still is not entitled to a rating 
higher than the 20 percent he is currently receiving.  This 
is because the diagnosis of his disorder indicates he is a 
non-insulin dependent diabetic, and neither the medical 
records nor his own statements indicate that he has ever, or 
is now taking, insulin, for his condition.  A veteran must 
require insulin, in addition to regulation of activities and 
restricted diet, in order to warrant a 40 percent evaluation 
for diabetes.  See 38 C.F.R. § 4.119, DC 7913 ("Requiring 
insulin, restricted diet, and regulation of activities") 
(emphasis added).

Thus, the evidence does not establish that the veteran's 
diabetes is productive of disability warranting a rating in 
excess of 20 percent under 38 C.F.R. § 4.119, DC 7913.  And 
furthermore, as he has never required insulin, at no time 
since the effective date of his claim has his diabetes been 
more severe than 20 percent disabling, so a "staged" rating 
is not warranted under Fenderson, either, because this 
represents his maximum level of impairment during the 
relevant time period in question.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).  However, the veteran has not required 
hospitalization for the disability at issue, much less 
frequently, and the manifestations of the disability are 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Neither is there 
any indication that application of the schedular criteria is 
otherwise rendered impractical.  Thus, referral of this case 
for extra-schedular consideration is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

The claim for an initial rating higher than 20 percent for 
the diabetes is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



